Citation Nr: 9930217	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-04 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for reactive airway 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from June 1997 to 
October 1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDING OF FACT

The appellant's restrictive airway disease is shown to have 
begun during his military service.  


CONCLUSION OF LAW

Reactive airway disease was incurred in military service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.304(d) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his reactive airway disease did 
not preexist his period of military service, but, rather, 
began in service.  The Board finds that this claim for 
service connection for reactive airways disease is plausible 
and therefore "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) because reactive airway disease was 
diagnosed in service and resulted in the appellant being 
given a medical discharge from service.  All relevant facts 
have been properly developed, and no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The appellant's service medical records show that the 
appellant had no complaint of any pulmonary problem at a May 
1997 enlistment examination, and evaluation of his lungs and 
chest at that examination revealed normal findings.  He also 
indicated on a Department of Defense Form 2246 that he had 
not had asthma or respiratory problems.  His initial 
complaint of respiratory problems came in September 1997 when 
he described shortness of breath and wheezing with 
exercising, which had persisted since his basic combat 
training (BCT).  Based on his complaint of chest pain when 
breathing, an assessment of costochondritis was made in 
September 1997.  A Medical Evaluation Board Proceeding was 
conducted later in September 1997, and the appellant was 
judged to have reactive airway disease which had existed 
prior to service and which had not been permanently 
aggravated by service.  

The appellant and his mother testified at a February 1998 
Regional Office hearing that his pulmonary problems were not 
present prior to his entering military service.  Private 
medical records, dated from March 1978 to October 1996, were 
submitted at the hearing in support of the appellant's 
contention, and they did not show treatment for any pulmonary 
problem during those years.  

A January 1998 VA outpatient record indicated that the 
appellant had restrictive airway disease.  

After carefully evaluating the evidence presented in this 
case, the Board finds that clear and convincing evidence has 
not been presented so as to overcome the presumption of 
soundness that attaches to the appellant with regard to his 
pulmonary condition at entrance into military service.  Not 
only was no pulmonary problem found or complained about at 
the May 1997 enlistment examination, but the private medical 
records submitted by the appellant at his hearing fail to 
indicate the presence of any pulmonary problem between 1978 
and 1996.  Notwithstanding the September 1997 Medical 
Evaluation Board Proceeding that determined that the reactive 
airways disease had preexisted service and had not been 
permanently aggravated by service, the Board concludes that 
the weight of the evidence demonstrates that the appellant's 
reactive airway disease had its origin in service.  
Therefore, service connection is warranted for reactive 
airway disease.  


ORDER

Service connection is granted for reactive airway disease.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

